Order, Supreme Court, entered on March 17, 1977, granting plaintiff’s motion for a preliminary injunction and denying defendant’s cross motion to dismiss the complaint, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of vacating the preliminary injunction and ordering an immediate trial on the issues raised by this litigation, the parties having joined in a request therefor at the time of oral argument. As so modified the order is affirmed, without costs and without disbursements. On this record we conclude that plaintiff has not sufficiently demonstrated a clear legal right to the ultimate relief sought. (De Candido v Young Stars, 10 AD2d 922.) Concur—Birns, J. P., Evans, Capozzoli and Markewich, JJ.